Citation Nr: 0936408	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a single rating higher than 10 percent for 
a left eye disability prior to December 14, 2004, and 
entitlement to separate ratings higher than 10 and 20 percent 
since December 14, 2004.

2.  Entitlement to an initial rating higher than 10 percent 
for diabetic neuropathy of the right lower extremity before 
September 8, 2005, and entitlement to a rating higher than 20 
percent since September 8, 2005.

3.  Entitlement to an initial rating higher than 10 percent 
for diabetic neuropathy of the left lower extremity before 
September 8, 2005, and entitlement to a rating higher than 20 
percent since September 8, 2005.

4.  Entitlement to an effective date earlier than December 
14, 2004, for the grant of service connection for glaucoma 
and cataract of the left eye secondary to insulin-dependent 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from July 1965 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
that continued the 10 percent rating assigned to the 
Veteran's left eye disability.  During the pendency of the 
appeal, the AMC granted a separate 20 percent rating for the 
Veteran's left eye disability effective December 14, 2004, 
the date of the Veteran's cataract surgery.  

This appeal is also from a June 2002 rating decision that 
granted service connection for diabetes mellitus.  In June 
2006, during the pendency of the appeal, the RO granted an 
increased rating for diabetes mellitus, based upon separately 
compensable peripheral neuropathy of the lower extremities.  
The June 2006 decision assigned initial 10 percent ratings 
for each lower extremity, and increased ratings of 20 percent 
effective to the date of a VA examination, September 8, 2005.

In May 2005 and November 2006, the Board remanded the 
Veteran's claims to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The AMC substantially complied with 
the Board's remand directives in further developing the 
claims.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board also notes that the Veteran has raised additional 
issues that have yet to be adjudicated including service 
connection for low back pain, an increased rating for 
diabetes mellitus, including erectile dysfunction, a total 
disability rating for individual unemployability (TDIU), and 
a request for a clothing allowance.  These issues are 
referred to the RO for appropriate action.

The claims for higher assigned ratings for the Veteran's left 
eye disability and entitlement to an effective date earlier 
than December 14, 2004, for the grant of service connection 
for glaucoma and cataract of the left eye secondary to 
insulin-dependent diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to September 8, 2005, the Veteran had mild 
neuropathy of the right lower extremity resulting in 
diminished sensation but normal reflexes, muscle strength and 
motor function, and since September 8, 2005 the Veteran has 
had moderate neuropathy resulting in sensory loss, diminished 
reflexes but no loss of muscle strength or motor function.

2.  Prior to September 8, 2005, the Veteran had mild 
neuropathy of the right lower extremity resulting in 
diminished sensation but normal reflexes, muscle strength and 
motor function, and since September 8, 2005 the Veteran has 
had moderate neuropathy resulting in sensory loss, diminished 
reflexes but no loss of muscle strength or motor function.


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for diabetic neuropathy of the right lower extremity 
prior to September 8, 2005, and 20 percent since.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2008).

2.  The criteria are not met for a rating higher than 10 
percent for diabetic neuropathy of the right lower extremity 
prior to September 8, 2005, and 20 percent since.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC) held that 
the duty to notify the Veteran set out in section 5103(a) 
requires that VA notify the claimant that to substantiate an 
increased-rating claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Vazquez-Flores v. Shinseki,  --- F.3d ---- (Fed. Cir. 
2009), however, the U.S. Court of Appeals for the Federal 
Circuit vacated the CAVC's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments.  

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  But in Shinseki v. 
Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 
2001, May 2005, and December 2006.  These letters informed 
him of his and VA's respective responsibilities in obtaining 
supporting evidence.  The most recent letter sent in December 
2006 complied with Dingess by also apprising him of the 
disability rating and downstream effective date elements of 
his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he identified.  
He was also examined for VA compensation purposes in 
September 2001, April 2002, September 2005 and May 2008.  
These examination reports contain the information needed to 
assess the severity of his diabetic neuropathy of the lower 
extremities, the determinative issue.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.	Increased Rating For Diabetic Neuropathy of the Lower 
Extremities 

In June 2002, the RO granted service connection for diabetes 
mellitus.  The Veteran appealed for a higher initial rating 
for this condition.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In June 2006, during the pendency of the 
appeal, the RO granted an increased rating for diabetes 
mellitus, based upon separately compensable peripheral 
neuropathy of the lower extremities.  The June 2006 decision 
assigned initial 10 percent ratings for each lower extremity, 
and increased ratings of 20 percent effective to the date of 
a VA examination, September 8, 2005.
Absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran has not withdrawn the appeal 
as to the issue of a disability rating greater than assigned, 
therefore, the issue remains in appellate status.  However 
for the reasons and bases discussed below, the Board finds no 
basis to assign higher ratings.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy has been rated under DC 
8520 for paralysis of the sciatic nerve.  Under this code, 
mild incomplete paralysis warrants a 10 percent rating; 
moderate incomplete paralysis warrants a 20 percent rating; 
moderately severe incomplete paralysis warrants a 40 percent 
rating; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent rating.  An 80 percent 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran contends that his diabetic peripheral neuropathy 
is more severe than the current ratings reflect.  
Specifically, he contends that he is entitled to higher 
ratings because his peripheral neuropathy has continued to 
progress, such that he experiences pain and swelling in his 
lower extremities even when he walks small distances.  He has 
been prescribed medication for relief of throbbing pain, but 
that medication has been only partially effective.  He 
experiences nearly constant pain in his feet.

VA clinical records dated since November 2001 show that the 
Veteran periodically sought treatment for pain, tingling, and 
numbness associated with his diabetic peripheral neuropathy.  
Physical examination revealed diminished reflexes but no 
evidence of muscle atrophy or decreased strength.  
Monofilament testing revealed decreased sensation.

The Veteran underwent four VA compensation and pension 
examinations, dated September 2001, April 2002, September 
2005, and May 2008, throughout the pendency of his appeal.  
The September 2001 VA examination found no weakness, atrophy 
or fasciculation of the lower extremities.  The Veteran had 
normal knee reflexes and diminished ankle reflexes.  He had 
normal sensation in the lower extremities.

The April 2002 VA examination found normal strength in the 
lower extremities.  The examiner found normal reflexes at the 
knee but diminished reflexes at the ankle.  The Veteran had 
some diminished vibratory, pain and temperature sensation to 
the mid-calf but otherwise normal sensation.

The September 2005 VA examination found a moderate decrease 
in sensation to touch, vibration and proprioception.  The 
examiner found normal strength but slightly decreased knee 
and ankle reflexes in the lower extremities.  The Veteran's 
gait and tandem gait were normal.  The Veteran reported 
intermittent tingling, burning, and numbness of both feet 
especially on walking.

The May 2008 VA examination found no weakness, atrophy or 
fasciculation of the lower extremities.  The examiner found 
decreased knee reflexes and absent ankle reflexes.  The toes 
went down to plantar stimulation.  The examiner found absent 
vibratory sensation in the feet and diminished pain 
temperature and touch sensation up to the mid-calves.  The 
Veteran's gait was normal.  The Veteran reported that he had 
numbness and tingling in his feet which would be constant 
without Gabapentin but is intermittent with the medication.

A.	Rating Higher Than 10 Percent Prior to September 2005

VA clinical records and the September 2001 and April 2002 VA 
examination show very mild neuropathy with diminished ankle 
reflexes and mildly diminished sensation.  As the Veteran had 
normal muscle strength, motor function and knee reflexes, the 
Board concludes that his peripheral neuropathy was no more 
than mild in nature, and that there is no basis on which to 
assign higher ratings of 20 percent.

B.	Rating Higher Than 20 Percent Since September 2005

VA clinical records and the September 2005 and May 2008 VA 
examinations demonstrate largely sensory symptoms with some 
diminished reflexes.  However, the Veteran had normal muscle 
strength and motor function in his lower extremities.  
Without loss of muscle strength or motor function, the 
Veteran's condition qualifies as no more than moderate in 
degree, and does not warrant higher ratings of 40 percent.

The Board sympathizes with the Veteran's limited ability to 
walk secondary to pain associated with his peripheral 
neuropathy.  However, the Board finds that the preponderance 
of the evidence is against the Veteran's claims of 
entitlement to ratings higher than 10 percent for diabetic 
neuropathy of the lower extremities for the period prior to 
September 8, 2005, and higher than 20 percent for the period 
since September 8, 2005.  As the preponderance of the 
evidence is against the claims, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeals are denied.

III.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
10 and 20 percent for the Veteran's diabetic neuropathy of 
the right lower extremity and of 10 and 20 percent for the 
Veteran's diabetic neuropathy of the left lower extremity 
contemplate the Veteran's symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no 
evidence the Veteran's diabetic neuropathy of the lower 
extremities have caused marked interference with his 
employment - meaning above and beyond that contemplated by 
his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See Thun. 

Although the Veteran claims that his neuropathy of the lower 
extremities played into his decision to take early 
retirement, there is no indication that this retirement was 
anything other than voluntary.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  So the Board does not have to refer this case 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for diabetic 
neuropathy of the right lower extremity prior to September 8, 
2005, and higher than 20 percent since September 8, 2005 is 
denied.

The claim for a rating higher than 10 percent for diabetic 
neuropathy of the left lower extremity prior to September 8, 
2005, and higher than 20 percent since September 8, 2005 is 
denied.


REMAND

VA has a duty to assist the Veteran by obtaining all relevant 
evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In the June 2008 VA examination report, 
the examiner indicated a need for visual field test to 
determine if the Veteran's ptosis affected his vision.  A 
July 2008 letter from the VA medical center indicates that no 
visual field test was performed in June 2008.  However in the 
Veteran's November 2008 statement, he indicated that he would 
be taking a new visual field test later that same month at 
the Glen Burnie, Maryland VA facility.  The most recent VA 
clinical records in the file are dated in March 2008.  
Because it appears that records dated since March 2008 
include records pertinent to the Veteran's claim, the RO 
should obtain all VA clinical records dated since March 2008 
and associate them with the claims file.  38 C.F.R. § 
3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Next, the Board concludes that a remand with respect to the 
claim of entitlement to an effective date earlier than 
December 14, 2004, for the grant of service connection for 
glaucoma and cataract of the left eye secondary to insulin-
dependent diabetes mellitus is necessary.  Although the RO 
granted service connection for glaucoma and cataracts as 
secondary to insulin-dependent diabetes mellitus, the medical 
evidence demonstrates that these conditions are the result of 
the Veteran's service-connected eye trauma and are not 
secondary to his diabetes mellitus.  This distinction is 
significant because, as part of the Veteran's service-
connected eye disability, the additional rating for the 
glaucoma and cataract were part of the Veteran's already 
pending claim for an increased rating for his service-
connected left eye disability, and an effective date for the 
ratings should have been assigned based upon the already 
pending increased rating claim.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping).  On 
remand, the RO should consider whether an earlier effective 
date for the 20 percent rating is warranted, based upon the 
Veteran's already pending claim for an increased rating for 
his left eye disability. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
file records from the Glen Burnie, 
Maryland, VA outpatient clinic, and 
from the VA Medical Center in 
Baltimore, Maryland, dated from March 
2008 to the present, including 
specifically, a copy of the Goldmann 
visual field test from November 2008.   
Then, request a medical opinion whether 
the Veteran's left eye ptosis is 
interfering with his vision.

2.	Then readjudicate the claims for a 
higher rating for the left eye 
disability and entitlement to an 
effective date earlier than December 
14, 2004, for the grant of service 
connection for glaucoma and cataract of 
the left eye secondary to insulin-
dependent diabetes mellitus.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to submit written or other 
argument in response before returning 
the claims file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


